549 F.2d 341
Lenard Wallace NOLEN, Sr., Plaintiff-Appellant,v.Richard L. ROUDEBUSH, Administrator, VeteransAdministration, et al., Defendants-Appellees.
No. 76-4203Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 23, 1977.

Lenard Wallace Nolen, Sr., pro se.
Ronald T. Knight, U. S. Atty., Gregory J. Leonard, Asst. U. S. Atty., Macon, Ga., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Georgia.
Before AINSWORTH, MORGAN and GEE, Circuit Judges.
PER CURIAM:


1
This is an appeal by plaintiff Lenard Nolen from a summary judgment by the district court denying his claim that officials of the Veterans Administration have improperly refused to allow him to see records kept by the Administration on him and have improperly refused to amend or correct such records.  This is appellant's third visit to this Court in an attempt to prove that he has a service-connected disability.  The district court held that it had been judicially determined in the two previous proceedings that Nolen had not been denied access to the records of the Veterans Administration pertaining to him which he was entitled to inspect and copy, and that such records contain no erroneous documents, information, or agency determination.  This Court affirmed those decisions.  Nolen v. Rumsfeld, 5 Cir., 1976, 535 F.2d 890, and Nolen v. Rumsfeld, 5 Cir., 1976, 535 F.2d 888.


2
Mr. Nolen now attempts to relitigate these issues in a suit under the Privacy Act, 5 U.S.C. § 552a et seq.  The basic claims asserted here have already been decided against appellant by a court of competent jurisdiction.  Mr. Nolen is collaterally estopped from asserting those claims in the present action.  See Exhibitors Poster Exchange, Inc. v. National Screen Service Corp., 5 Cir., 1976, 543 F.2d 1106; Poster Exchange, Inc. v. National Screen Service Corp., 5 Cir., 1975, 517 F.2d 117, cert. denied, 423 U.S. 1054, 96 S.Ct. 784, 46 L.Ed.2d 643; Exhibitors Poster Exchange, Inc. v. National Screen Service Corp., 5 Cir., 1975, 517 F.2d 110, cert. denied, 423 U.S. 1054, 96 S.Ct. 784, 46 L.Ed.2d 643 (1976); 1B Moore's Federal Practice PP 0.441(2), 0.448 (2d ed. 1974).  Appellant's other contentions are without merit and require no discussion.


3
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I